DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figures 6 and 7A  in the reply filed on 01/19/21 is acknowledged.
Claims 1-10, 12-19, 25 and 26 are readable thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guliani (US 9,165,647).
Regarding claim 25, Guiliani discloses  a memory cell array comprising a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines (See Figure 4); a row control circuit comprising a plurality of row switches (connected to LWL’s) corresponding to the word lines and configured to perform a selection operation on the word lines; a column control circuit comprising a plurality of column switches (connected to LBL’s) corresponding to the bit lines and configured to perform a selection operation on the bit lines; and a control logic circuit (not show, but performing the operations of Figures 3 and 5)  configured to control a pre-charge operation on a word line and a bit line of a selected memory cell during a read operation (see Figure 5) and perform a control operation to float one of the word line (512) after a pre-charge period (504) and to continue to provide a pre- charge voltage to the bit line after the pre-charge period (514).
Guilinain is silent with respect to showing the array is part of a memory chip in a memory module comprising: a module board; a plurality of memory chips mounted on the module board; and a non-volatile memory mounted on the module board and communicating with the memory chips.
However, such a configuration is well-known and common in the art.  It would have been obvious at the time of filing to provide multiple memory chips on a same module board to extended capacity and integration with other circuitry.   Non-volatile memory buffers were also well-known at the time of filing and it would have been further obvious to provide such a buffer to preserve buffered data during power outage for example.

Allowable Subject Matter
Claims 1-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, although the prior art teaches various embodiments of precharge and floating conditions for bit lines and word lines (see below), the prior art fails to teach or reasonably suggest in combination  control logic circuit configured to control pre-charge operations on a word line and a bit line of a selected memory cell and perform a control operation to float the word line and the bit line together after a pre-charge period during a data read operation, wherein the word line is floated after the pre-charge period and the bit line  is pseudo-floated after the pre-charge period.
Regarding claim 15, although the prior art teaches various embodiments of precharge and floating conditions for bit lines and word lines (see below), the prior art fails to teach or reasonably suggest in combination during the pre-charge period, the memory device is configured to provide a first pre-charge voltage corresponding to a negative target voltage to the first line, to provide a second pre-charge voltage corresponding to a positive target voltage to the second line, to pre-charge the first line to the negative target voltage, and to pre-charge the second line to a level lower than the positive target voltage, and, wherein, during the floating period, the memory device is further configured to float the first line and to pseudo-float the second line.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art teaches various embodiments of precharge and floating conditions for bit lines and word lines (see below), the prior art fails to teach or reasonably suggest in combination during the pre-charge period, the word line is pre-charged to a first level that corresponds to a negative target voltage, and the bit line is pre-charged to a third level lower than a second level that corresponds to a positive target voltage

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110242885; US 20100046275; US 20030123284 teach various embodiments for floating/precharging wordline/bitlines in PCRAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/               Primary Examiner, Art Unit 2824